 



Exhibit 10.28
DealerTrack Holdings, Inc.
Stock Ownership and Retention Program
     This modified Stock Ownership and Retention Program of DealerTrack
Holdings, Inc. (the “Company”) was adopted by the Company’s Board of Directors
(the “Board”) on February 6, 2007.
     1. Purpose
     It is the policy of the Board that each Covered Individual, consistent with
his or her responsibilities to the stockholders of the Company as a whole, hold
a significant equity interest in the Company.
     2. Share Ownership and Retention Requirements
     (a) Minimum Share Requirement. The Board expects that all Covered
Individuals will make a good faith effort, depending on the circumstances, to
attain a level of Share ownership equal to the Minimum Share Requirement, as
applicable.
     (b) Counting. Shares that count toward the satisfaction of the Minimum
Share Requirement include Shares owned outright by the Covered Individual or by
his or her spouse or minor children, Shares held in trust for the benefit of the
Covered Individual or for the benefit of his or her spouse or minor children, or
Restricted Stock. Unexercised options (whether or not vested) held pursuant to
any Company equity compensation plan will not count towards satisfaction of the
Minimum Share Requirement.
     3. Initial Compliance, Reporting and Restrictions
     (a) Initial Compliance. Covered Individuals must attain a level of Share
ownership equal to the Minimum Share Requirement by the fifth (5th) anniversary
of the later of (i) the Effective Date or (ii) the date that such Covered
Individual commences services as an employee or director of the Company.
     (b) Reporting. Once in compliance with the Minimum Share Requirement, each
Covered Individual must sign an attestation, in such form as shall be provided
by the Company, that he or she has achieved the ownership requirement in
compliance with this Program.
     (c) Retention of Share Acquisitions. Until the Minimum Share Requirement is
achieved, and thereafter whenever the Minimum Share Requirement is not complied
with, a Covered Individual must retain twenty-five percent (25%) of all Shares
acquired by such Covered Individual pursuant to an equity award from the Company
(net of Shares surrendered for payment, as applicable, of any exercise price
and/or taxes). Once the Covered Individual achieves, and for so long as such
Covered Individual remains in compliance with, the Minimum Share Requirement,
the Covered Individual does not need to comply with this retention restriction.
     (d) Maintaining Share Ownership. Once a Covered Individual satisfies the
Minimum

 



--------------------------------------------------------------------------------



 



Share Requirement, such Covered Individual must continue to satisfy such
requirement for as long as he or she remains a Covered Individual. The only
exception to this requirement shall be shares surrendered for the payment of
taxes in connection with an equity award by the Company.
     4. Compliance and Enforcement
     (a) Determination of Share Ownership. Each Covered Individual’s
satisfaction of the Minimum Share Requirement will be determined annually as of
December 31st in any given year, subject to Section 3(a), by the Committee.
     (b) Enforcement of Minimum Share Requirement. At the sole discretion of the
Committee of the Board, a failure of a Covered Individual to satisfy the Minimum
Share Requirement may result in the reduction of, limitation in or cancellation
of Shares such Covered Individual shall receive in subsequent grants or awards.
     (c) Exceptions. The Minimum Share Requirement and other requirements of
this Program may be waived, at the sole discretion of the Committee, for a
Covered Individual (i) if compliance would create severe hardship, (ii) if
compliance would prevent the Covered Individual from complying with a court
order, as in the case of a divorce settlement, or (iii) when such Covered
Individual attains the age of 62. A Covered Individual may file notice with the
Company’s Secretary to be presented to the Committee, advising the Committee of
the circumstances and describing the extent of the waiver requested. It is
expected that these instances will be rare.
     5. Administration of the Program
     (a) Authority. The Committee shall conduct the general administration of
the Program in accordance with its provisions. The Committee shall have full
power and authority to interpret the Program and to adopt such rules for the
administration, interpretation and application of the Program as are consistent
therewith and to interpret, amend or revoke any such rules. The Committee may
delegate administrative duties under the Program to one or more agents as it
shall deem necessary or advisable. Any decision or action taken by the Committee
with respect to the administration or interpretation of the Program shall be
conclusive and binding on all persons.
     (b) Liability. No member of the Board shall be personally liable for any
action or determination made in good faith with respect to the Program or to any
settlement of any dispute between a Covered Individual and the Company. The
Board shall be entitled to rely upon the advice, opinions or valuations of any
attorneys, consultants, accountants, appraisers, brokers or other persons.
     6. Amendment, Modification, and Termination
     This Program may at any time or from time to time be amended, modified or
terminated by the Board.

2



--------------------------------------------------------------------------------



 



     7. Definitions
     Wherever the following terms are used in the Program they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
     (a) “2005 Incentive Award Plan” shall mean the DealerTrack Holding, Inc.
2005 Incentive Award Plan, as amended.
     (b) “Base Compensation” shall mean (i) with respect to Covered Individuals
who are employees of the Company, the Covered Individual’s annual base salary at
the Company, excluding any bonus payments, as of the later of (A) the Effective
Date or; (B) the date on which the Covered Individual is appointed to the
applicable position at the Company or a Subsidiary; and (ii) with respect to
Covered Individuals who are non-employee members of the Board, the amount of the
Covered Individual’s annual cash retainer (regardless of whether the Covered
Individual elects to have such annual cash retainer paid in cash or in another
form), excluding chairmanship, meeting or similar fees.
     (c) “Board” shall mean the Board of Directors of the Company.
     (d) “Committee” shall mean the Compensation Committee of the Board.
     (e) “Company” shall have the meaning set forth in the recitals.
     (f) “Covered Individual” shall mean (i) each non-employee member of the
Board; (ii) each President or Chief Executive Officer of the Company; (iii) each
officer of the Company designated as a Section 16 Reporting Person; and
(iv) such other employees determined by the Committee in its sole discretion.
     (g) “Effective Date” shall mean December 13, 2005, the effective date of
the Company’s initial public offering.
     (h) “Fair Market Value” shall mean the fair market value (as determined by
the Committee) per Share as of the later of (i) the Effective Date or (ii) the
date that such Covered Individual commences services as an employee or director
of the Company.
     (i) “Minimum Share Requirement” shall mean the following:
          (i) For each non-employee member of the Board, Base Compensation
multiplied by four (4), divided by the Fair Market Value.
          (ii) For each President or Chief Executive Officer of the Company:
Base Compensation multiplied by six (6), divided by the Fair Market Value.
          (iii) For each Section 16 Reporting Person: Base Compensation
multiplied by two (2), divided by the Fair Market Value.

3



--------------------------------------------------------------------------------



 



          (iv) For each other employee designated by the Committee: Base
Compensation multiplied by one (1) or two (2), as determined by the Committee,
divided by the Fair Market Value.
     (j) “Program” means this Stock Ownership and Retention Program of the date
that such Covered Individual commences services as an employee or director of
the Company, as it may be amended from time to time.
     (k) “Restricted Stock” shall mean Shares granted pursuant to the 2005
Incentive Plan, any successor plan or any other equity plan that are subject to
certain restrictions and risk of forfeiture.
     (l) “Shares” shall mean shares of any class, or a combination of classes,
of the Company’s common stock (including restricted shares under the 2005
Incentive Plan, or any successor plan).
     (m) “Subsidiary” shall mean any “subsidiary corporation” as defined in
Section 424(f) of the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder or any other entity of which a
majority of the outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Company.
* * * * *
     I hereby certify that the foregoing Program was duly adopted by the Board
of Directors of DealerTrack Holdings, Inc. on February 6, 2007.
/s/ Eric D. Jacobs
Eric D. Jacobs, Secretary

4